Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0294342 A1 (cited in a previous action).
	Claim 8:  '342 discloses an optoelectronic system comprising (see mainly fig. 6): 
a first photonic integrated circuit OC; 
a first electronic integrated circuit C2; and 
OI disposed between the first photonic integrated circuit and the first electronic integrated circuit, the dielectric substrate layered with a redistribution layer (RDL) EI (OI is "layered with" EI at least in the sense that they are both layers in a common stack), wherein the dielectric substrate comprises silicon dioxide glass ([0043] states that OI can be made of borosilicate glass, which is a type of silicon dioxide glass, and also mentions SiO2 per se), wherein the dielectric substrate includes: 
a first optical waveguide W disposed on the dielectric substrate to optically couple the first photonic integrated circuit disposed on one side of the dielectric substrate with at least one of a second photonic integrated circuit disposed on the one side of the dielectric substrate or an optical device Lo or Wa disposed external to the dielectric substrate by guiding light in a direction parallel to a surface plane of the one side of the dielectric substrate; and 
a metal interconnect (including vias V) disposed through the dielectric substrate to electrically couple the first photonic integrated circuit disposed on the one side of the dielectric substrate with the first electronic integrated circuit disposed on an other side of the dielectric substrate, the other side being opposite the one side.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0294342 A1 (applied above) in view of US 2018/0224601 A1 (cited in a previous action).
'342 does not disclose an alignment ball to be seated in respective alignment notches in the dielectric substrate and in the photonic integrated circuit.  '601 discloses that optical components can be aligned in a stack by providing an alignment ball 206 to fit in respective notches 204 (figs. 2-3).  A skilled person following the example of '601 could have provided an alignment notch in dielectric substrate OI and in photonic integrated circuit OC and placed an alignment ball between them, with predictable results.  Thus it would have been obvious to a skilled person before the effective filing date of claim 19 to do so.  A motivation would have been a desire to provide proper alignment by a passive method instead of an active method that requires additional equipment.

Response to Arguments
	The rejections based on US 2017/01996328 A1 and US 9715064 B1 were overcome by the 12/20/2021 amendment.
The rejection of claim 8 based on US 2014/0294342 A1 has been revised to track the changes made by the 12/20/2021 amendment.  Although the remarks pointed out that claim 8 was amended to incorporate the limitations from claim 2, it is noted that the previously indicated allowability of claim 2 was contingent on its dependence from claim 1.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.  Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 8 and applicable intervening claims.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  

/Michael Stahl/Primary Examiner, Art Unit 2874